Case 2:18-bk-20151-ER        Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51    Desc
                              Main Document    Page 1 of 40


 1   SAMUEL R. MAIZEL (Bar No. 189301)
     samuel.maizel@dentons.com
 2   TANIA M. MOYRON (Bar No. 235736)
     tania.moyron@dentons.com
 3   DENTONS US LLP
     601 South Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5704
     Tel: (213) 623-9300 / Fax: (213) 623-9924
 5   Proposed Attorneys for the Chapter 11 Debtors and
     Debtors In Possession
 6
                                UNITED STATES BANKRUPTCY COURT
 7                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 8   In re                                Lead Case No. 2:18-bk-20151-ER
                                          Jointly Administered With:
 9   VERITY HEALTH SYSTEM OF
                                          CASE NO.: 2:18-bk-20162-ER
     CALIFORNIA, INC., et al.,
                                          CASE NO.: 2:18-bk-20163-ER
10                                        CASE NO.: 2:18-bk-20164-ER
           Debtors and Debtors In
                                          CASE NO.: 2:18-bk-20165-ER
11   Possession.
                                          CASE NO.: 2:18-bk-20167-ER
                                          CASE NO.: 2:18-bk-20168-ER
12    Affects All Debtors                CASE NO.: 2:18-bk-20169-ER
                                          CASE NO.: 2:18-bk-20171-ER
13    Affects Verity Health System of    CASE NO.: 2:18-bk-20172-ER
       California, Inc.                   CASE NO.: 2:18-bk-20173-ER
14    Affects O’Connor Hospital          CASE NO.: 2:18-bk-20175-ER
      Affects Saint Louise Regional      CASE NO.: 2:18-bk-20176-ER
15     Hospital                           CASE NO.: 2:18-bk-20178-ER
      Affects St. Francis Medical        CASE NO.: 2:18-bk-20179-ER
16     Center                             CASE NO.: 2:18-bk-20180-ER
      Affects St. Vincent Medical        CASE NO.: 2:18-bk-20171-ER
17     Center
      Affects Seton Medical Center       Chapter 11 Cases
18    Affects O’Connor Hospital
       Foundation                         Hon. Ernest M. Robles
19    Affects Saint Louise Regional
       Hospital Foundation                NOTICE OF FILING OF REDLINE TO ORDER (1) APPROVING
20    Affects St. Francis Medical        FORM OF ASSET PURCHASE AGREEMENT FOR STALKING
       Center of Lynwood Foundation       HORSE BIDDER AND FOR PROSPECTIVE OVERBIDDERS TO
21    Affects St. Vincent Foundation     USE, (2) APPROVING AUCTION SALE FORMAT, BIDDING
      Affects St. Vincent Dialysis       PROCEDURES AND STALKING HORSE BID PROTECTIONS, (3)
       Center, Inc.                       APPROVING FORM OF NOTICE TO BE PROVIDED TO
22
      Affects Seton Medical Center       INTERESTED PARTIES, (4) SCHEDULING A COURT HEARING
       Foundation                         TO CONSIDER APPROVAL OF THE SALE TO THE HIGHEST
23                                        AND BEST BIDDER AND (5) APPROVING PROCEDURES
      Affects Verity Business Services
                                          RELATED TO THE ASSUMPTION OF CERTAIN EXECUTORY
24    Affects Verity Medical
                                          CONTRACTS AND UNEXPIRED LEASES; AND (II)
       Foundation                         AUTHORIZING THE SALE OF PROPERTY FREE AND CLEAR
25    Affects Verity Holdings, LLC       OF ALL CLAIMS, LIENS AND ENCUMBRANCES [RELATES TO
      Affects De Paul Ventures, LLC      DOCKET NO. 365]
26    Affects De Paul Ventures - San
       Jose Dialysis, LLC                 Hearing:
27                                        Date: October 24, 2018
              Debtors and Debtors In      Time: 10:00 am Pacific
28   Possession.                          Location: Courtroom 1568



                                                     -1-
     109464857\V-2
Case 2:18-bk-20151-ER      Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                            Main Document    Page 2 of 40


 1   THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY JUDGE

 2   FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND ALL PARTIES ENTITLED

 3   TO NOTICE:

 4            PLEASE TAKE NOTICE that Verity Health System Of California, Inc. and the above-
 5
     referenced affiliated debtors, the debtors and debtors in possession in the above-captioned chapter
 6
     11 bankruptcy cases (collectively, the “Debtors”), hereby submit a redline (“Redline”) reflecting
 7
     changes made to the proposed Order (1) Approving Form of Asset Purchase Agreement for
 8

 9   Stalking Horse Bidder and for Prospective Overbidders to Use, (2) Approving Auction Sale

10   Format, Bidding Procedures and Stalking Horse Bid Protections, (3) Approving Form of Notice

11   to be Provided to Interested Parties, (4) Scheduling a Court Hearing to Consider Approval of the
12   Sale to the Highest Bidder and (5) Approving Procedures Related to the Assumption of Certain
13
     Executory Contracts and Unexpired Leases; and (II) an Order (A) Authorizing the Sale of
14
     Property Free and Clear of All Claims, Liens and Encumbrances [Exhibit A, Dkt. No. 621], filed
15
     on October 22, 2018 (the “Sale Order”), on the Debtors’ Motion For The Entry Of (I) An Order
16

17   (1) Approving Form Of Asset Purchase Agreement For Stalking Horse Bidder And For

18   Prospective Overbidders To Use, (2) Approving Auction Sale Format, Bidding Procedures And

19   Stalking Horse Bid Protections, (3) Approving Form Of Notice To Be Provided To Interested
20
     Parties, (4) Scheduling A Court Hearing To Consider Approval Of The Sale To The Highest
21
     Bidder And (5) Approving Procedures Related To The Assumption Of Certain Executory
22
     Contracts And Unexpired Leases; And (II) An Order (A) Authorizing The Sale Of Property Free
23
     And Clear Of All Claims, Liens And Encumbrances; Memorandum Of Points And Authorities In
24

25   Support Thereof. [Docket No. 365].

26            PLEASE TAKE FURTHER NOTICE that, a true and correct copy of the Redline
27   reflecting all revisions to the Sale Order, is attached hereto as Exhibit 1. Additionally, the
28

                                                    -1-
     109464857\V-2
Case 2:18-bk-20151-ER      Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51               Desc
                            Main Document    Page 3 of 40


 1   Debtors have filed a Notice of Lodgment of the Sale Order [Docket No. 701], and lodged the Sale
 2   Order.
 3
              PLEASE TAKE FURTHER NOTICE that, after the hearing to approve the proposed
 4
     Sale Order on October 24, 2018, the Debtors circulated the Sale Order for comment to the (i)
 5
     Official Committee of Unsecured Creditors (the “Committee”), (ii) the DIP Lender and the
 6

 7   Prepetition Secured Creditors (collectively, the “Lenders”), (iii) Cigna Healthcare of California,

 8   Inc. and Life Insurance Company of North America (“Cigna”), and (iv) Santa Clara County

 9   (“SCC”). The Debtors have corrected a typographical error in the Sale Order noted both by the
10
     Committee and SCC. The Debtors have also incorporated Cigna’s comments to the Sale Order,
11
     except one repetitive comment already included in the Sale Order. The Lenders requested no
12
     additional language or changes to the Sale Order.
13

14   Dated: October 29, 2018                             DENTONS US LLP
                                                         SAMUEL R. MAIZEL
15                                                       TANIA M. MOYRON
16

17                                                       By    /s/ Tania M. Moyron
                                                               Tania M. Moyron
18
                                                         Proposed Attorneys for the Chapter 11
19                                                       Debtors and Debtors In Possession
20

21

22

23

24

25

26

27

28

                                                   -2-
     109464857\V-2
Case 2:18-bk-20151-ER   Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51   Desc
                         Main Document    Page 4 of 40




                        Exhibit 1
                                         Case 2:18-bk-20151-ER         Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51        Desc
                                                                        Main Document    Page 5 of 40


                                          1    SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                          2    TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                          3    DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                          4    Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          5    Proposed Attorneys for the Chapter 11 Debtors and
                                          6    Debtors In Possession

                                          7                         UNITED STATES BANKRUPTCY COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          8
                                               In re                                          Lead Case No. 2:18-bk-20151-ER
                                          9
                                               VERITY HEALTH SYSTEM OF                        Jointly Administered With:
                                         10    CALIFORNIA, INC., et al.,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                              Case No. 2:18-bk-20162-ER
                                         11            Debtors and Debtors In Possession.
                                                                                              Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                         12     Affects All Debtors
            (213) 623-9300




                                                                                              Case No. 2:18-bk-20164-ER
                                         13    Affects Verity Health System of California,   Case No. 2:18-bk-20165-ER
                                                 Inc.
                                         14  Affects O’Connor Hospital
                                                                                              Case No. 2:18-bk-20167-ER
                                               Affects Saint Louise Regional Hospital
                                         15  Affects St. Francis Medical Center
                                                                                              Case No. 2:18-bk-20168-ER
                                               Affects St. Vincent Medical Center
                                         16  Affects Seton Medical Center
                                                                                              Case No. 2:18-bk-20169-ER
                                               Affects O’Connor Hospital Foundation
                                         17  Affects Saint Louise Regional Hospital
                                                                                              Case No. 2:18-bk-20171-ER
                                                 Foundation
                                         18  Affects St. Francis Medical Center of
                                                                                              Case No. 2:18-bk-20172-ER
                                                 Lynwood Foundation
                                         19  Affects St. Vincent Foundation
                                                                                              Case No. 2:18-bk-20173-ER
                                               Affects St. Vincent Dialysis Center, Inc.
                                         20  Affects Seton Medical Center Foundation
                                                                                              Case No. 2:18-bk-20175-ER
                                               Affects Verity Business Services
                                         21  Affects Verity Medical Foundation
                                                                                              Case No. 2:18-bk-20176-ER
                                               Affects Verity Holdings, LLC
                                         22  Affects De Paul Ventures, LLC
                                                                                              Case No. 2:18-bk-20178-ER
                                               Affects De Paul Ventures - San Jose
                                         23      Dialysis, LLC                                Case No. 2:18-bk-20179-ER
                                         24      Debtors and Debtors In Possession.           Case No. 2:18-bk-20180-ER
                                         25
                                                                                              Case No. 2:18-bk-20181-ER
                                         26                                              Ernest M. Robles

                                         27                                                   ORDER (1) APPROVING FORM OF ASSET PURCHASE
                                                                                              AGREEMENT FOR STALKING HORSE BIDDER AND
                                                                                              FOR PROSPECTIVE OVERBIDDERS TO USE, (2)
                                         28
                                                                                              APPROVING AUCTION SALE FORMAT, BIDDING

                                               109262452\V-4
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51              Desc
                                                                         Main Document    Page 6 of 40


                                          1                                                 PROCEDURES AND STALKING HORSE BID
                                                                                            PROTECTIONS, (3) APPROVING FORM OF NOTICE TO
                                          2                                                 BE PROVIDED TO INTERESTED PARTIES, (4)
                                                                                            SCHEDULING A COURT HEARING TO CONSIDER
                                          3                                                 APPROVAL OF THE SALE TO THE HIGHEST BIDDER
                                                                                            AND (5) APPROVING PROCEDURES RELATED TO THE
                                          4                                                 ASSUMPTION OF CERTAIN EXECUTORY
                                                                                            CONTRACTS AND UNEXPIRED LEASES; AND (II) AN
                                          5                                                 ORDER (A) AUTHORIZING THE SALE OF PROPERTY
                                                                                            FREE AND CLEAR OF ALL CLAIMS, LIENS AND
                                          6                                                 ENCUMBRANCES

                                          7
                                                                                             Hearing:
                                          8                                                 Date:     October 24, 2018
                                                                                            Time:     10:00 am
                                          9                                                 Location: Courtroom 1568
                                                                                                      255 E. Temple St., Los Angeles, CA
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11            This matter coming before the Court on the motion (the “Motion”)1 of the above-captioned
         DENTONS US LLP




                                         12
                                              debtors and debtors in possession (the “Debtors”) for the entry of the Order, as applicable, pursuant
            (213) 623-9300




                                         13
                                              to §§ 105(a), 363, and 365 of Title 11 of the United States Code (the “Bankruptcy Code”), Rules
                                         14
                                              2002, 6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy Procedure (as amended from
                                         15
                                              time to time, the “Bankruptcy Rules”), and Rule 6004-1 of the Local Bankruptcy Rules of the
                                         16

                                         17   United States Bankruptcy Court for the Central District of California (“LBR”): (i)(a) approving

                                         18   form of asset purchase agreement for the Stalking Horse Purchaser and for prospective Overbidders
                                         19   to use for the purposes of formulating their bids (the “Stalking Horse APA”); (b) approving auction
                                         20
                                              sale format, bidding procedures and stalking horse bid protections; (c) approving the form of notice
                                         21
                                              to be provided to interested parties; (d) scheduling a court hearing to consider approval of the sale
                                         22
                                              to the highest bidder; and (e) approving procedures related to the assumption of certain executory
                                         23

                                         24   contracts and unexpired leases (the “Bidding Procedures Order”); and (ii)(a) authorizing the sale of

                                         25   property free and clear of all claims, liens and encumbrances (the “Sale Order”); the. The Court,

                                         26   having found that (i) the Court has jurisdiction to consider the Motion and the relief requested
                                         27
                                         28

                                                                                              -2-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                  Desc
                                                                         Main Document    Page 7 of 40


                                          1   therein pursuant to 28 U.S.C. §§ 157 and 1334; (ii) venue is proper in this district pursuant to 28
                                          2   U.S.C. §§ 1408 and 1409; (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b); and (iv)
                                          3
                                              notice of the Motion was sufficient under the circumstances and properly given, and it appearing
                                          4
                                              that no other or further notice need be provided; and a hearing on the proposed bid and sale
                                          5
                                              procedures as detailed in the Motion having been held; and after due deliberation the Court having
                                          6

                                          7   determined that the relief requested in the Motion with respect to proposed bid and sale procedures

                                          8   is in the best interests of the Debtors, their estates, and their creditors; and for the reasons set forth

                                          9   in the Court’s tentative ruling [Doc. No. 645], which the Court adopts as its final ruling and which
                                         10   is incorporated herein by reference; and good and sufficient cause having been shown;
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                                       AND IT IS FURTHER FOUND AND DETERMINED THAT: 2
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                       A.       The statutory and legal predicates for the relief requested in the Motion and
                                         13
                                              provided for herein are §§ 105(a), 363, and 365 of Title 11 of the Bankruptcy Code, Bankruptcy
                                         14

                                         15   Rules 2002, 6004, 6006, 9007, and 9014, and Local Bankruptcy RulesLBR 2081-1 and 6004-1.

                                         16            B.       In the Motion and at the hearing on the Motion, the Debtors demonstrated that good

                                         17   and sufficient notice of the relief granted by this Order has been given and no further notice is
                                         18
                                              required. A reasonable opportunity to object or be heard regarding the relief granted by this Order
                                         19
                                              has been afforded to those parties entitled to notice pursuant to Bankruptcy Rule 2002 and all other
                                         20
                                              interested parties.
                                         21
                                                       C.       The Debtors’ proposed notice of the Bidding Procedures, the Cure Procedures, the
                                         22

                                         23   Auction and the hearing to approve the sale of the Purchased Assets (the “Sale Hearing”) is

                                         24
                                              1
                                                  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
                                         25
                                                  Motion.
                                              2
                                         26       The findings and conclusions set forth herein constitute the Court’s findings of fact and
                                                  conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
                                         27       pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact
                                                  constitute conclusions of law, they are adopted as such. To the extent that any of the following
                                         28       conclusions of law constitute findings of fact, they are adopted as such.
                                                                                                -3-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                         Main Document    Page 8 of 40


                                          1   appropriate and reasonably calculated to provide all interested parties with timely and proper
                                          2   notice, and no other or further notice is required.
                                          3
                                                       D.       The Bidding Procedures substantially in the form attached hereto as Exhibit 1 are
                                          4
                                              fair, reasonable, and appropriate and are designed to maximize the recovery from the Sale of the
                                          5
                                              Purchased Assets.
                                          6

                                          7            E.       The Break-Up Fee and the Expense Reimbursement (each, as defined herein and,

                                          8   together, the “Bid Protections”) (i) are reasonable and appropriate given, among other things, the

                                          9   size and nature of the Sale and the efforts that will have been expended, and will continue to be
                                         10   expended, by the Stalking Horse Purchaser, and (ii) are a material inducement for, and a condition
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              of, the Stalking Horse Purchaser’s entry into the Stalking Horse APA.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                       F.       The form of the Stalking Horse APA is fair and reasonable and provides flexibility
                                         13
                                              in the process to sell the Purchased Assets in a manner designed to maximize the value of the
                                         14

                                         15   Purchased Assets.

                                         16            G.       The Assumption and Assignment Procedures provided for herein and the Cure

                                         17   Notice are reasonable and appropriate and consistent with the provisions of § 365 of the
                                         18
                                              Bankruptcy Code and Bankruptcy Rule 6006. The Assumption and Assignment Procedures and
                                         19
                                              the Cure Notice have been narrowly tailored to provide an adequate opportunity for all non-debtor
                                         20
                                              counterparties to the Assumed Executory Contracts to assert any Assumption Objection.
                                         21
                                                       H.       Entry of (i) this Bidding Procedures Order at this time and (ii) the Sale Order after
                                         22

                                         23   approval of the Sale at the Sale Hearing is in the best interests of the Debtors, their estates and

                                         24   creditors, and all other parties in interest.
                                         25            NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
                                         26
                                                       1.       The Motion is GRANTED as set forth herein.
                                         27
                                         28

                                                                                                -4-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                  Desc
                                                                         Main Document    Page 9 of 40


                                          1            2.       The California Attorney General’s request for a continuance of the hearing on the
                                          2   Motion is DENIED.
                                          3
                                                       3.       2. The Court does not rule on the objections asserted by the Federal
                                          4
                                              Communications Commission, the Pension Benefit Guaranty Corporation, the U.S. Department of
                                          5
                                              Health and Human Services, the California Attorney General, the unions who are parties to various
                                          6

                                          7   CBAs (Local 39, SEIU-UHW, CNA, IFPTE Local 20), the Retirement Plan for Hospital

                                          8   Employees, OCH Forest 1, Premier, Infor and the MOB Financing Entities; all such objections are

                                          9   premature and are preserved for the Sale Hearing and may be raised at that time. All objections to
                                         10
                                              the relief requested in the Motion, insofar as it related to the Bidding Procedures Order, that have
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              not been resolved herein, withdrawn, waived or settled are overruled.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                       4.       3. The Bidding Procedures attached hereto as Exhibit l are APPROVED.3
                                         13

                                         14            5.       4. The County of Santa Clara or an affiliate to be designated (the “Stalking Horse

                                         15   Purchaser”) is hereby APPROVED to be and designated as the Stalking Horse Purchaser as to the
                                         16   Purchased Assets, and the form of the Stalking Horse APA is hereby APPROVED.
                                         17
                                                       6.       5. Subject to the Bidding Procedures and approval of the Sale at the Sale Hearing,
                                         18
                                              the Debtors’ entry into the Stalking Horse APA (including any amendments thereto) is hereby
                                         19
                                              APPROVED.
                                         20

                                         21            7.       6. The Bid Protections are APPROVED. If the Stalking Horse Purchaser is not the

                                         22   Successful Bidder as to the Purchased Assets and is not then in breach, has not terminated its

                                         23   Stalking Horse APA to purchase the Offered Assets (based on due diligence or other contingency),
                                         24   has otherwise completed due diligence by the Bid Deadline, and is then able to
                                         25
                                              consummatedconsummate the transaction, the Stalking Horse Purchaser shall be paid at closing of
                                         26

                                         27
                                              3
                                                  For the convenience of parties in interest, a chart listing important dates set forth in this Order is
                                         28       attached hereto as Exhibit 2.
                                                                                                -5-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51             Desc
                                                                         Main Document    Page 10 of 40


                                          1   the sale of the Purchased Assets (i) an amount in cash equal to $9,400,000 (the “Break-Up Fee”),
                                          2   and (ii) any reasonably documented reasonable costs and expenses incurred by Stalking Horse
                                          3
                                              Purchaser related to its due diligence, and pursuing, negotiating, and documenting the Sale up to an
                                          4
                                              amount in cash not to exceed $2,350,000 (the “Expense Reimbursement”). For the avoidance of
                                          5
                                              doubt, neither the Break-Up Fee nor the Expense Reimbursement shall become payable until such
                                          6

                                          7   time as (i) the 45-day due diligence period granting to the Stalking Horse Purchaser by § 8.19 of the

                                          8   Stalking Horse APA has expired or been waived by the Stalking Horse Purchaser; and (ii) the

                                          9   condition precedent set forth in § 8.15 if the Stalking Horse APA with respect to the consent of
                                         10   Santa Clara County has been satisfied or waived by the Stalking Horse Purchaser. Notwithstanding
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              anything to the contrary contained herein, upon payment of the Break-Up Fee and the Expense
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Reimbursement to the Stalking Horse Purchaser, the Debtors and their representatives and
                                         13
                                              affiliates, on the one hand, and Stalking Horse Purchaser and its respective representatives and
                                         14

                                         15   affiliates, on the other hand, will be deemed to have fully released and discharged each other from

                                         16   any liability resulting from the termination of the Stalking Horse APA, and neither the Debtors and

                                         17   their representatives and affiliates, on the one hand, and the Stalking Horse Purchaser and its
                                         18
                                              respective representatives and affiliates, on the other hand, nor any other Person, will have any
                                         19
                                              other remedy or cause of action under or relating to the Stalking Horse APA, including for
                                         20
                                              reimbursement of any additional expenses incurred by the Stalking Horse Purchaser in connection
                                         21
                                              with the negotiation and documentation of the Stalking Horse APA and all proceedings held in
                                         22

                                         23   connection therewith. The Break-Up Fee and the Expense Reimbursement shall be payable

                                         24   without further Order of the Bankruptcy Court.
                                         25            8.       7. The Partial Bid Deadline shall be November 30, 2018 at 4:00 p.m. (prevailing
                                         26
                                              Pacific Time).
                                         27
                                         28

                                                                                              -6-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                         Main Document    Page 11 of 40


                                          1            9.       8. The Bid Deadline shall be December 5, 2018 at 4:00 p.m. (prevailing Pacific
                                          2   Time).
                                          3
                                                       10.      9. The Debtors, after consultation with the Official Committee of Unsecured
                                          4
                                              Creditors, the Prepetition Secured Creditors,4 and any other party deemed appropriate within the
                                          5
                                              business judgment of the Debtors (collectively, the “Consultation Parties”), shall have the
                                          6

                                          7   exclusive right to determine whether a bid is a Qualified Bid and shall notify Qualified Bidders and

                                          8   the Consultation Parties whether their bids have been recognized as such as promptly as practicable
                                          9   after a Qualified Bidder delivers all of the materials required by the Bidding Procedures. In no
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                              event shall any party bidding on assets, even if otherwise designated as a Consultation Party. be
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              entitled to be considered a Consultation Party.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                       11.      10. An auction (the “Partial Bid Auction”) with respect to bids for less than all the
                                         13

                                         14   Purchased Assets (each, a “Partial Bid”) Partial Bid Auction, if necessary, shall be held on

                                         15   December 10, 2018 at 10:00 a.m. (prevailing Pacific Time) at the offices of Dentons US LLP,

                                         16   601 South Figueroa Street, Suite 2500, Los Angeles, CA 90017, or at such other location as shall be
                                         17   identified in a notice filed with the Bankruptcy Court at least twenty-four (24) hours before auction
                                         18
                                              with respect to all or substantially all of the Purchased Asset (the “Full Bid Auction”). The Stalking
                                         19
                                              Horse Purchaser and any Qualified Bidder bidding on all of the Purchased Assets shall not be
                                         20
                                              required to attend the Partial Bid Auction. The Full Bid Auction (together with the Partial Bid
                                         21

                                         22   Auction, the “Auctions”), if necessary, shall be held on December 11, 2018 at 10:00 a.m.

                                         23   (prevailing Pacific Time) at the offices of Dentons US LLP, 601 South Figueroa Street, Suite

                                         24   2500, Los Angeles, CA 90017, or at such other location as shall be identified in a notice filed with
                                         25
                                              the Bankruptcy Court at least twenty-four (24) hours before the Auction.
                                         26

                                         27
                                              4
                                               As such term is defined in the Final Order (I) Authorizing Postpetition Financing, (II) Authorizing
                                         28   Use of Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense
                                                                                                -7-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                 Desc
                                                                         Main Document    Page 12 of 40


                                          1            12.      11. At such Auctions, each Qualified Bidder shall be required to confirm that it has
                                          2   not engaged in any collusion with respect to the bidding or the sale, and the Auctions shall be
                                          3
                                              conducted openly and transcribed (with the Consultation Parties permitted to attend). Within
                                          4
                                              forty-eight (48) hours following the conclusion of the Auctions, the Debtors shall file a notice
                                          5
                                              identifying the Successful Bidder(s) with the Court and shall serve such notice by fax, email, or if
                                          6

                                          7   neither is available, by overnight mail to all counterparties whose contracts are to be assumed and

                                          8   assigned.

                                          9            13.      12. The Debtors, after consultation with the Consultation Parties, shall determine
                                         10
                                              which Full Bids or Partial Bid(s)is the highest and otherwise best offer for the Purchased Assets,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              giving effect to the Break-Up Fee and Expense Reimbursement payable to the Stalking Horse
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Purchaser, as well as any additional liabilities or Cure Amounts to be assumed by the Stalking
                                         13
                                              Horse Purchaser or another Qualified Bidder and any additional costs which may be imposed on the
                                         14

                                         15   Debtors.

                                         16            14.      13. The Sale Hearing shall be held on December 18,19, 2018 at 2:00 p.m.
                                         17   (prevailing Pacific Time) before this Court, the U.S. Bankruptcy Court for the Central District of
                                         18
                                              California, 255 E. Temple St., Los Angeles, California 90012. Any objections to the Sale (other
                                         19
                                              than an Assumption Objection (defined herein) which shall be governed by the procedures set forth
                                         20
                                              below) (a “Sale Objection”), must (i) be in writing; (ii) comply with the Bankruptcy Rules and the
                                         21

                                         22   Local Rules; (iii) set forth the specific basis for the Sale Objection; (iv) be filed with the Court, 255

                                         23   E. Temple St., Los Angeles, California 90012, together with proof of service, on or before 412:00

                                         24   p.m. (prevailing Pacific Time) on December 14, 2018 (the “Sale Objection Deadline”) and (v) be
                                         25   served, so as to be actually received on or before the Sale Objection Deadline, upon (i) counsel to
                                         26
                                              the Debtors: Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn:
                                         27
                                         28   Status, (IV) Granting Adequate Proection, (V) Modifying Automatic Stay, and (VI) Granting
                                                                                                -8-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51             Desc
                                                                         Main Document    Page 13 of 40


                                          1   Samuel R. Maizel (samuel.maizel@dentons.com)); (ii) the Debtors’ Investment Banker: Cain
                                          2   Brothers, a division of KeyBanc Capital Markets, 601 California Street, Suite 1505, San Francisco,
                                          3
                                              CA 94108 (Attn: James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to the Stalking
                                          4
                                              Horse Purchaser: McDermott Will & Emery LLP, 2049 Century Park East, Suite 3800, Los
                                          5
                                              Angeles, CA 90067 (Attn: James F. Owens (JFowens@mwe.com)); (iv) the Office of the United
                                          6

                                          7   States Trustee (the “U.S. Trustee”): 915 Wilshire Blvd., Suite 1850, Los Angeles, California 90017

                                          8   (Attn: Hatty Yip (Hatty.Yip@usdoj.gov)); and (v) counsel to the Official Committee: Milbank,

                                          9   Tweed, Hadley & McCloy LLP, 2029 Century Park East, 33rd Floor Los Angeles, CA 90067 (Attn:
                                         10   Gregory A. Bray (gbray@milbank.com); (vi) (vi) counsel to the Master Trustee and Series 2005
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              Bond Trustee: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,One Financial Center, Boston,
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Massachusetts 02111 (Attn: Daniel S. Bleck and Paul Ricotta (dsbleck@mintz.com,
                                         13
                                              pricotta@mintz.com); and (vii) counsel to the Series 2015 and Series 2017 Notes Trustee: Maslon,
                                         14

                                         15   LLP, 3300 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402 (Attn: Clark

                                         16   Whitmore) (collectively, the “Notice Parties”). If a Sale Objection is not filed and served on or

                                         17   before the Sale Objection Deadline, the objecting party may be barred from objecting to the Sale
                                         18
                                              and may not be heard at the Sale Hearing, and this Court may enter the Sale Order without further
                                         19
                                              notice to such party.
                                         20
                                                       15.      14. The Sale Hearing may be adjourned from time to time without further notice to
                                         21

                                         22   creditors or parties in interest other than by announcement of the adjournment in open court on the

                                         23   date scheduled for the Sale Hearing, and the Debtors shall have the exclusive right, in the exercise

                                         24   of their fiduciary obligations and business judgment, and after consultation with the Consultation
                                         25   Parties, to cancel the Sale at any time subject to the terms of this Bidding Procedures Order, in
                                         26
                                              accordance with the terms of this Bidding Procedures Order and the Stalking Horse APA.
                                         27
                                         28   Related Relief (the “Final DIP Order”).
                                                                                               -9-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                         Main Document    Page 14 of 40


                                          1            16.      15. The following forms of notice are approved: (a) the Procedures Notice, in the
                                          2   form substantially similar to that attached hereto as Exhibit 3 and (b) the Cure Notice, in the form
                                          3
                                              substantially similar to that attached hereto as Exhibit 4.
                                          4
                                                       17.      16. The Debtors shall, within one (1) business day after the entry of this Bidding
                                          5
                                              Procedures Order, file with the Court and serve a copy of this Bidding Procedures Order and the
                                          6

                                          7   Procedures Notice by first class mail, postage prepaid, on the Notice Parties and all parties that the

                                          8   Debtors are required to serve pursuant to LBR 6004-1(b)(3) and the Order Granting Emergency

                                          9   Motion of Debtors for Order Limiting Scope of Notice [Dkt. No. 132].
                                         10
                                                       18.
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                17. The Debtors shall file with the Court and serve the Cure Notice (along with a
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              copy of this Bidding Procedures Order) upon each counterparty to the Assumed Executory
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Contracts by no later than November 12, 2018. The Cure Notice shall state the date, time and place
                                         13
                                              of the Sale Hearing as well as the date by which any Assumption Objection must be filed and
                                         14

                                         15   served. The Cure Notice also will identify the amounts, if any, that the Debtors believe are owed to

                                         16   each counterparty to an Assumed Executory Contract in order to cure any defaults that exist under
                                         17   such contract (the “Cure Amounts”).
                                         18
                                                       19.      18. To the extent there are any contracts added to the list of contracts to be assumed
                                         19
                                              by the Successful Bidder pursuant to the Successful Bidder’s Purchase Agreement selected at the
                                         20
                                              relevant Auction, this Order constitutes authority to assume and assign that contract to the
                                         21

                                         22   Successful Bidder pursuant to § 365 of the Bankruptcy Code; each such contract will be listed on an

                                         23   exhibit to the Successful Bidder’s Purchase Agreement, and shall be reflected in a separate Cure

                                         24   Notice, which is to be filed and served by overnight delivery by the Debtors within five (5) business
                                         25   days of the conclusion of the relevant Auction and announcement of the Successful Bidder(s).
                                         26
                                                       20.      19. The inclusion of a contract, lease, or other agreement on the Cure Notice shall
                                         27
                                              not constitute or be deemed a determination or admission by the Debtors and their estates or any
                                         28

                                                                                                - 10 -
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                         Main Document    Page 15 of 40


                                          1   other party in interest that such contract, lease, or other agreement is, in fact, an executory contract
                                          2   or unexpired lease within the meaning of the Bankruptcy Code, and any and all rights with respect
                                          3
                                              thereto shall be reserved.
                                          4
                                                       21.      20. If any counterparty to an Assumed Executory Contract wishes to file an
                                          5
                                              Assumption Objection, such counterparty must file and serve it so as to be actually received by the
                                          6

                                          7   Notice Parties by no later than: (i) 4:00 p.m.(prevailing Pacific Time) on November 29, 2018,

                                          8   (ii) such later date otherwise specified in the Cure Notice, or (iii) solely with respect to those

                                          9   counterparties to Assumed Executory Contracts who are not served with a Cure Notice, ten (10)
                                         10
                                              days after service by overnight mail of such Cure Notice (the “Assumption Objection Deadline”),
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              provided, however, that if any Successful Bidder is not the Stalking Horse Purchaser, any
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              counterparty may raise at the Sale Hearing (or any time before the Sale Hearing) an objection to the
                                         13
                                              assumption and assignment of the Assumed Executory Contract solely with respect to such
                                         14

                                         15   Successful Bidder’s ability to provide adequate assurance of future performance under the

                                         16   Assumed Executory Contract.         The Court will make any and all determinations concerning
                                         17   adequate assurance of future performance under the Assumed Executory Contracts pursuant to §§
                                         18
                                              365(b) and (f)(2) of the Bankruptcy Code at the Sale Hearing.
                                         19
                                                       22.      21. To the extent the Assumed Executory Contract counterparty wishes to object to
                                         20
                                              the Cure Amount, if any, set forth in the Cure Notice, its Assumption Objection must set forth with
                                         21

                                         22   specificity each and every asserted default in any executory contract or unexpired lease and the

                                         23   monetary cure amount asserted by such counterparty to the extent it differs from the amount, if any,

                                         24   specified by the Debtors in the Cure Notice.
                                         25            23.      22. Any counterparty to an Assumed Executory Contract that fails to timely file and
                                         26
                                              serve an objection to the Cure Amounts shall be forever barred from asserting that a Cure Amount
                                         27
                                              is owed in an amount in excess of that set forth in the Cure Notice.
                                         28

                                                                                               - 11 -
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51               Desc
                                                                         Main Document    Page 16 of 40


                                          1            24.      23. If a Contract or Lease is assumed and assigned pursuant to Court order, then
                                          2   except for Disputed Cure Amounts (as defined herein), the Assumed Executory Contract
                                          3
                                              counterparty shall receive no later than three (3) business days following the closing of the Sale, the
                                          4
                                              Cure Amount, if any, as set forth in the Cure Notice. All Cure Amounts will be funded in
                                          5
                                              accordance with the terms and conditions of the Stalking Horse APA and/or the Purchase
                                          6

                                          7   Agreement(s), as applicable.

                                          8            25.      24. Assumption Objections (including those related to adequate assurance of future

                                          9   performance) will be resolved by the Court at the Sale Hearing. In the event that the Debtors and
                                         10
                                              the counterparty cannot resolve the Cure Amount, such dispute may be resolved by the Court at the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              Sale Hearing or such later date as may be agreed to or ordered by the Court. The Debtors shall
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              segregate from the sale proceeds any disputed Cure Amounts that are required to be paid by the
                                         13
                                              Debtors under the asset purchase agreement (“Disputed Cure Amounts”) pending the resolution of
                                         14

                                         15   any such disputes by the Court or mutual agreement of the parties.

                                         16            26.      25. The Successful Bidder(s) shall be responsible for satisfying any requirements
                                         17   regarding adequate assurance of future performance that may be imposed under § 365(b) of the
                                         18
                                              Bankruptcy Code in connection with the proposed assignment of any Assumed Executory
                                         19
                                              Contract, and the failure to provide adequate assurance of future performance to any counterparty
                                         20
                                              to any Assumed Executory Contract shall not excuse the Successful Bidder(s) from performance of
                                         21

                                         22   any and all of its obligations pursuant to the Successful Bidder’s Purchase Agreement.

                                         23            27.      26. Except to the extent otherwise provided in a Successful Bidder’s Purchase

                                         24   Agreement, the Debtors and their estates shall be relieved of all liability under the Assumed
                                         25   Executory Contracts accruing or arising after the assumption and assignment of such contracts
                                         26
                                              pursuant to § 365(k) of the Bankruptcy Code.
                                         27
                                         28

                                                                                              - 12 -
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                 Desc
                                                                         Main Document    Page 17 of 40


                                          1            28.      27. All proceeds of the Sale shall be paid by the Successful Bidder to the Debtors
                                          2   and such proceeds shall be deposited in accordance with paragraph 4 of the Final DIP Order, and all
                                          3
                                              liens, claims, interests and encumbrances on the Purchased Assets sold pursuant to the Sale shall
                                          4
                                              attach to the proceeds of Sale with the same force, effect, validity and priority as such liens, claims,
                                          5
                                              interests and encumbrances had on such Purchased Assets prior to the Closing, subject to the liens
                                          6

                                          7   and security interests of the DIP Lender and the Prepetition Secured Creditors under the relevant

                                          8   intercreditor agreements, applicable law and the Final DIP Order, as applicable.

                                          9            29.      28. To the extent the provisions of this Bidding Procedures Order are inconsistent
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                              with the provisions of any Exhibit referenced herein or with the Motion, the provisions of this
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              Bidding Procedures Order shall control.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                       30.      29. The Court shall retain jurisdiction over all matters arising from or related to the
                                         13

                                         14   interpretation and implementation of this Bidding Procedures Order.

                                         15            31.      30. Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006,

                                         16   7062, 9014, or otherwise, the terms and conditions of this Bidding Procedures Order shall be
                                         17   immediately effective and enforceable.
                                         18

                                         19                                                      ###

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28

                                                                                                - 13 -
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51   Desc
                                                                         Main Document    Page 18 of 40


                                          1

                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28

                                                                                           - 14 -
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER       Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                      Main Document    Page 19 of 40


                                          1                                                Exhibit 1
                                          2                                         (Bidding Procedures)
                                          3
                                                                                 BIDDING PROCEDURES
                                          4

                                          5   Set forth below are the bidding procedures (the “Bidding Procedures”) to be employed in
                                              connection with the sale of assets as defined in the APA, including, but not limited to, O’Connor
                                          6   Hospital and Saint Louise Regional Hospital (excluding cash, accounts receivable and causes of
                                              action) (the “Purchased Assets”), in connection with the chapter 11 cases pending in the United
                                          7   States Bankruptcy Court for the Central District of California (the “Bankruptcy Court”) jointly
                                              administered as case number 2:18-bk-20151-ER, , in the form approved by the Bankruptcy Court
                                          8   by Order dated October 24,__, 2018 (the “Bidding Procedures Order”).
                                          9
                                              The Debtors entered into that certain Asset Purchase Agreement, dated October 1, 2018 between
                                         10   the Debtors, on the one hand, and the County of Santa Clara, a political subdivision of the State of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              California (the “Stalking Horse Purchaser”), on the other hand, pursuant to which the Stalking
                                         11   Horse Purchaser shall acquire the Purchased Assets on the terms and conditions specified therein
                                              (together with the schedules and related documents thereto, the “Stalking Horse APA”). The sale
         DENTONS US LLP




                                         12   transaction pursuant to the Stalking Horse APA is subject to competitive bidding as set forth herein.
            (213) 623-9300




                                         13   Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the
                                              Debtors’ Notice of Motion and Motion for the Entry of (I) an Order (1) Approving Form of Asset
                                         14   Purchase Agreement for Stalking Horse Bidder and for Prospective Overbidders to Use, (2)
                                              Approving Auction Sale Format, Bidding Procedures and Stalking Horse Bid Protections, (3)
                                         15   Approving Form of Notice to be Provided to Interested Parties, (4) Scheduling a Hearing to
                                              Consider Approval of the Sale to the Highest Bidder, (5) Approving Procedures Related to the
                                         16   Assumption of Certain Executory Contracts and Unexpired Leases; and (II) an Order (A)
                                         17   Authorizing the Sale of Property Free and Clear of All Claims, Liens and Encumbrances (the “Sale
                                              Motion”) or the Bidding Procedures Order.
                                         18
                                              I.       ASSETS TO BE SOLD
                                         19
                                              The Debtors seek to complete a sale of all assets of O’Connor Hospital and Saint Louise Regional
                                         20   Hospital (excluding cash, accounts receivable and causes of action) (the “Sale”). The Stalking
                                              Horse APA will serve as the “stalking-horse” bid for the Purchased Assets.
                                         21
                                              II.      THE BIDDING PROCEDURES
                                         22

                                         23   In order to ensure that the Debtors receive the maximum value for the Purchased Assets, they
                                              intend to hold a sale process for the Purchased Assets pursuant to the procedures and on the
                                         24   timeline proposed herein.

                                         25            A.     Provisions Governing Qualifications of Bidders
                                         26   Unless otherwise ordered by the Court, in order to participate in the bidding process, each person,
                                              other than the Stalking Horse Purchaser, who wishes to participate in the bidding process (a
                                         27
                                              “Potential Bidder”) must deliver, prior to the Bid Deadline (defined herein), the following to the
                                         28   Notice Parties (defined herein):

                                              109262452\V-4
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                 Desc
                                                                         Main Document    Page 20 of 40


                                          1            (a)      a written disclosure of the identity of each entity that will be bidding for the
                                                                Purchased Assets or otherwise participating in connection with such bid; and
                                          2
                                                       (b)      an executed confidentiality agreement (to be delivered prior to the distribution of
                                          3
                                                                any confidential information by the Debtors to a Potential Bidder) in form and
                                          4                     substance satisfactory to the Debtors and the Consultation Parties and which shall
                                                                inure to the benefit of any purchaser of the Purchased Assets; without limiting the
                                          5                     foregoing, each confidentiality agreement executed by a Potential Bidder shall
                                                                contain standard non-solicitation provisions.
                                          6
                                              A Potential Bidder that delivers the documents and information described above and that the
                                          7   Debtors determine in their reasonable business judgment, after consultation with the Consultation
                                          8   Parties, is likely (based on availability of financing, experience, and other considerations) to be able
                                              to consummate the sale, will be deemed a qualified bidder (“Qualified Bidder”). The Debtors will
                                          9   limit access to due diligence to those parties it believes, in the exercise of its reasonable judgment
                                              and in consultation with the Consultation Parties, are pursuing the transaction in good faith.
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              As promptly as practicable after a Potential Bidder delivers all of the materials required above, the
                                         11   Debtors will determine and will notify the Potential Bidder if such Potential Bidder is a Qualified
                                              Bidder.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13            B.       Due Diligence

                                         14   The Debtors will afford any Qualified Bidder such due diligence access or additional information
                                              as the Debtors, in consultation with their advisors and the Consultation Parties, deem appropriate,
                                         15   in their reasonable discretion. The due diligence period shall extend through and including the
                                              relevant Bid Deadline; provided, however, that any Qualified Bid (defined herein) submitted shall
                                         16   be irrevocable until the selection of the Successful Bidder(s) (defined herein) and any Back-Up
                                         17   Bidder(s) (defined herein).

                                         18            C.       Provisions Governing Qualified Bids

                                         19   A bid submitted will be considered a Qualified Bid only if the bid is submitted by a Qualified
                                              Bidder and complies with all of the following (a “Qualified Bid”):
                                         20
                                                       a)       it states that the applicable Qualified Bidder offers to purchase, in cash, some or all
                                         21                     of the Purchased Assets;
                                         22            b)       it identifies with particularity the portion of the Purchased Assets the Qualified
                                         23                     Bidder is offering to purchase;

                                         24            c)       it allocates with specificity the portion of the purchase price offered that the
                                                                Qualified Bidder attributes to DePaul property at Morgan Hill;5
                                         25
                                                       d)       it includes a signed writing that the Qualified Bidder’s offer is irrevocable until the
                                         26                     selection of the Successful Bidder and the Back-Up Bidder, provided that if such
                                         27
                                              5
                                               For the avoidance of doubt, such allocation shall not be binding on the Debtors, their estates or any
                                         28   Consultation Party.
                                                                                                 -2-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                    Desc
                                                                         Main Document    Page 21 of 40


                                          1                     bidder is selected as the Successful Bidder or the Back-Up Bidder then the offer
                                                                shall remain irrevocable until the earlier of (i) the closing of the transaction with the
                                          2                     Successful Bidder and (ii) the date that is thirty (30) business days after entry of the
                                          3                     Sale Order with respect to the Successful Bidder and thirty one (31) business days
                                                                after entry of the Sale Order with respect to the Back-Up Bidder;
                                          4
                                                        e)      it includes confirmation that there are no conditions precedent to the Qualified
                                          5                     Bidder’s ability to enter into a definitive agreement and that all necessary internal
                                                                governance and shareholder approvals have been obtained prior to the bid;
                                          6
                                                        f)      it sets forth each regulatory and third-party approval required for the Qualified
                                          7                     Bidder to consummate the transaction and the time period within which the
                                          8                     Qualified Bidder expects to receive such approvals and establishes a substantial
                                                                likelihood that the Qualified Bidder will obtain such approvals by the stated time
                                          9                     period;

                                         10             g)      it includes a duly authorized and executed copy of a purchase or acquisition
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                agreement in the form of the Stalking Horse APA (a “Purchase Agreement”),
                                         11                     including the purchase price for some or all of the Purchased Assets or,
                                                                alternatively, assets which are not currently included in the Stalking Horse Bid, or
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                both, expressed in U.S. Dollars, together with all exhibits and schedules thereto,
                                         13                     together with copies marked (“Marked Agreement”) to show any amendments and
                                                                modifications to the Stalking Horse APA and the Sale Order;
                                         14
                                                        h)      it includes written evidence of a firm, irrevocable commitment for cash financing of
                                         15                     the Purchase Price or other evidence of ability to consummate the proposed
                                                                transaction, that will allow the Debtors to make a reasonable determination as to the
                                         16
                                                                Qualified Bidder’s financial and other capabilities to consummate the transaction
                                         17                     contemplated by the Purchase Agreement;

                                         18             i)      if the bid is for all of the Purchased Assets, it must have a value to the Debtors, in the
                                                                Debtors’ exercise of its reasonable business judgment, after consultation with its
                                         19                     advisors and the Consultation Parties, that is greater than or equal to the sum of the
                                                                value offered under the Stalking Horse APA, plus (i) the amount of the Break-Up
                                         20                     Fee ($9,400,000); (ii) the amount of the Expense Reimbursement ($2,350,000); and
                                         21                     (iii) $7,500,000 (the “Initial Bidding Increment,” and, together with the Break-Up
                                                                Fee, the “Minimum Qualified Bid”);
                                         22
                                                        j)      if the bid is a partial bid (the “Partial Bid”),6 it must have a value to the Debtors
                                         23                     when aggregated with other Partial Bids, in the Debtors’ exercise of its reasonable
                                                                business judgment, after consultation with the Consultation Parties, that is greater
                                         24                     than or equal to the Minimum Qualified Bid; provided, however, that (i) in the event
                                         25                     that the Debtors aggregate the bids, the Partial Bid purchasers’ responsibility for the
                                                                Break-Up Fee, the Expense Reimbursement, and the Initial Bidding Increment shall
                                         26                     be allocated pro rata according to the value of the assets to be purchased by each
                                                                Partial Bid purchaser, and (ii) in no event shall the Stalking Horse Purchaser be
                                         27
                                         28   6
                                                  A Partial Bid shall mean a bid for less than all of the Purchased Assets.
                                                                                                  -3-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                 Desc
                                                                         Main Document    Page 22 of 40


                                          1                     entitled to more than one Break-Up Fee and/or Expense Reimbursement; provided,
                                                                however, that, if the Debtors cannot aggregate Partial Bids so that the total value of
                                          2                     the Partial Bids is greater than or equal to Minimum Qualified Bid, the Partial Bid
                                          3                     shall not constitute a Qualified Bid.

                                          4            k)       it identifies with particularity which (i) executory contracts and unexpired leases the
                                                                Qualified Bidder wishes to the Debtors to assume assign to it;, and (ii) Purchased
                                          5                     Assets, subject to purchase money liens or the like, the Qualified Bidder wishes to
                                                                acquire and therefore pay the associated purchase money financing;
                                          6
                                                       l)       it contains sufficient information concerning the Qualified Bidder’s ability to
                                          7                     provide adequate assurance of performance with respect to executory contracts and
                                          8                     unexpired leases;

                                          9            m)       it includes an acknowledgement and representation that the Qualified Bidder: (A)
                                                                has had an opportunity to conduct any and all required due diligence regarding the
                                         10                     Purchased Assets prior to making its offer and that the offer is not subject to any
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                further due diligence or the need to raise capital/financing to consummate the
                                         11                     proposed transaction; (B) has relied solely upon its own independent review,
                                                                investigation and/or inspection of any documents and/or the Purchased Assets in
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                making its bid; (C) did not rely upon any written or oral statements, representations,
                                         13                     promises, warranties or guaranties whatsoever, whether express or implied (by
                                                                operation of law or otherwise), regarding the Purchased Assets or the completeness
                                         14                     of any information provided in connection therewith or with the relevant Auction
                                                                (defined below), except as expressly stated in the Purchase Agreement; and (D) is
                                         15                     not entitled to any expense reimbursement, break-up fee, or similar type of payment
                                         16                     in connection with its bid;

                                         17            n)       it includes evidence, in form and substance reasonably satisfactory to the Debtors,
                                                                of final authorization and approval from the Qualified Bidder’s board of directors
                                         18                     (or comparable governing body) with respect to the submission, execution, delivery
                                                                and closing of the Purchase Agreement;
                                         19
                                                       o)       unless it is a credit bid by a secured creditor of the Debtors made in accordance with
                                         20                     § 363(k) of the Bankruptcy Codethat seeks to purchase only assets that have been
                                         21                     determined by the Court to be validly subject to such secured creditor’s liens, it is
                                                                accompanied by a (i) good faith deposit in the form of a wire transfer (to a bank
                                         22                     account specified by the Debtors), certified check or such other form of cash or cash
                                                                equivalent acceptable to the Debtors, payable to the order of the Debtors (or such
                                         23                     other party as the Debtors may determine) in an amount equal to $23,500,000.00
                                                                (the “Good Faith Deposit”); provided, however, that if the bid is a Partial Bid, the
                                         24                     Good Faith Deposit shall be in an amount equal to 10% of the amount of the Partial
                                         25                     Bid, which Good Faith Deposit shall, in either event, be forfeited if such bidder is
                                                                the Successful Bidder and breaches its obligation to close; and (ii) if the Qualified
                                         26                     Bidder is a secured creditor of the Debtors who intends to make a credit bid (a
                                                                “Credit Bid Bidder”), evidence of (a) the basis for and property covered by such
                                         27                     Credit Bid Bidder’s secured claim, (b) the amount of such Credit Bid Bidder’s claim
                                                                that is secured by the property in question, (c) whether it is the senior secured claim
                                         28

                                                                                                 -4-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                  Desc
                                                                         Main Document    Page 23 of 40


                                          1                     on the property (x) prepetition and (y) as of the date of the request to be a Qualified
                                                                Bidder, as well as (d) an explanation of the existence, actual or potential, of any
                                          2                     Challenge to such Credit Bid Bidder’s secured claim within the meaning of the Final
                                          3                     DIP Order.

                                          4            p)       it contains a detailed description of how the Qualified Bidder intends to treat current
                                                                employees of the Debtors;
                                          5
                                                       q)       it is for cash and not subject to any financing contingency;
                                          6
                                                       r)       it identifies the person(s) and their title(s) who will attend the relevant Auction, and
                                          7                     confirms that such person(s) have authority to make binding Overbids (defined
                                                                below) at such Auction
                                          8

                                          9            s)       it contains such other information reasonably requested by the Debtors; and

                                         10            t)       it is received prior to the Bid Deadline.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   The Debtors, in consultation with the Consultation Parties, may qualify any bid as a Qualified Bid
                                              that meets the foregoing requirements. Notwithstanding the foregoing, the Stalking Horse
         DENTONS US LLP




                                         12   Purchaser is deemed a Qualified Bidder and the Stalking Horse APA is deemed a Qualified Bid, for
            (213) 623-9300




                                              all purposes in connection with the Bidding Process, the Auctions, and the Sale.
                                         13
                                              The Debtors shall notify the Consultation Parties, the Stalking Horse Purchaser, all Qualified
                                         14
                                              Bidders and the Notice Parties in writing as to whether or not any bids constitute Qualified Bids
                                         15   (and with respect to each Qualified Bidder that submitted a bid as to whether such Qualified
                                              Bidder’s bid constitutes a Qualified Bid) and provide copies of the Purchase Agreements relating
                                         16   any such Qualified Bid to the Consultation Parties, the Stalking Horse Purchaser and such
                                              Qualified Bidders, and the Notice Parties no later than one (1) day following the Debtors’ receipt of
                                         17   any Qualified Bids.
                                         18
                                                       D.       Bid Deadline
                                         19
                                              A Qualified Bidder that desires to make a bid must deliver written copies of its bid to the following
                                         20   parties (collectively, the “Notice Parties): (i) counsel to the Debtors: Dentons US LLP, 601 S.
                                              Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn: Tania M. Moyron
                                         21   (tania.moyron@dentons.com)); (ii) the Debtors’ Investment Banker: Cain Brothers, a division of
                                              KeyBanc Capital Markets, 601 California Street, Suite 1505, San Francisco, CA 94108 (Attn:
                                         22   James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to the Stalking Horse Purchaser:
                                         23   McDermott Will & Emery LLP, 2049 Century Park East, Suite 3800, Los Angeles, CA 90067
                                              (Attn: James F. Owens (JFowens@mwe.com)); (iv) the Office of the United States Trustee (the
                                         24   “U.S. Trustee”): 915 Wilshire Blvd., Suite 1850, Los Angeles, California 90017 (Attn: Hatty Yip
                                              (Hatty.Yip@usdoj.gov)); and (v) counsel to the Official Committee, Milbank, Tweed, Hadley &
                                         25   McCloy LLP, 2029 Century Park East, 33rd Floor Los Angeles, CA 90067 (Attn: Gregory A. Bray
                                              (gbray@milbank.com); (vi) (vi) counsel to the Master Trustee and Series 2005 Bond Trustee:
                                         26   Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,One Financial Center, Boston, Massachusetts
                                         27   02111 (Attn: Daniel S. Bleck and Paul Ricotta (dsbleck@mintz.com, pricotta@mintz.com); and
                                              (vii) counsel to the Series 2015 and Series 2017 Notes Trustee: Maslon, LLP, 3300 Wells Fargo
                                         28   Center, 90 South Seventh Street, Minneapolis, MN 55402 (Attn: Clark Whitmore), so as to be

                                                                                                 -5-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                 Desc
                                                                         Main Document    Page 24 of 40


                                          1   received by the Notice Parties not later than November 30, 2018, at 4:00 p.m. (prevailing Pacific
                                              Time) for partial bids (the “Partial Bid Deadline”) or December 5, 2018, at 4:00 p.m. (prevailing
                                          2   Pacific Time) for full bids (the “Bid Deadline”).
                                          3
                                              A list of all Qualified Bids, as well as all adequate assurance information included in such bids as
                                          4   required by paragraph C(l) above, will be provided to Cigna (through its counsel) no later than
                                              December 6, 2018, at 4:00 p.m. (prevailing Pacific Time) to allow it to evaluate Qualified Bidders
                                          5   related to adequate assurance of future performance of the Cigna Provider Agreements (as defined
                                              in the Objection filed by Cigna [Docket No. 445]).
                                          6
                                                       E.       Credit Bidding
                                          7
                                              Any party with a valid, properly perfected security interest in any of the Purchased Assets (which is
                                          8
                                              not subject to a pending Challenge within the meaning of the Final DIP Order) may credit bid for
                                          9   the Purchased Assets in connection with the Sale pursuant to § 363(k) of the Bankruptcy Code,
                                              except as otherwise limited by the Debtors for cause; provided, however, that
                                         10   any party seeking to credit bid may not credit bid unless such bid provides that all secured
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              creditors with security interests on such Purchased Assets which is senior to such junior security
                                         11   interest are to be paid in cash in connection with such junior creditor’s bid
                                              Any credit bids made by secured creditors shall not impair or otherwise affect the Stalking Horse
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Purchaser’s entitlement to the benefits of the Bidding Procedures and related protections granted
                                         13   under the Bidding Procedures Order.

                                         14            F.       Evaluation of Competing Bids

                                         15   A Qualified Bid will be valued based upon several factors including, without limitation: (i) the
                                              amount of such bid; (ii) the risks and timing associated with consummating such bid; (iii) any
                                         16   proposed revisions to the form of Stalking Horse APA; and (iv) any other factors deemed relevant
                                         17   by the Debtors in its reasonable discretion, in consultation with the Consultation Parties, including
                                              the amount of cash included in the bid.
                                         18
                                                       G.       No Qualified Bids
                                         19
                                              If the Debtors do not receive any Qualified Bids other than the Stalking Horse APA, the Debtors
                                         20   will not hold an auction and the Stalking Horse Purchaser will be named the Successful Bidder for
                                              the Purchased Assets.
                                         21
                                              If the Debtors receive one or more qualified Partial Bids, the Debtors will determine, in
                                         22
                                              consultation with the Consultation Parties, whether any combination of the Partial Bids can be
                                         23   aggregated to an amount greater than or equal to the Minimum Qualified Bid. In the event that no
                                              such combination of qualified Partial Bids can be aggregated, then no Partial Bids shall be deemed
                                         24   Qualified Bids (the “Qualified Partial Bids”).
                                         25            H.       Auction Process
                                         26   If the Debtors receive one or more Qualified Partial Bids, the Debtors will conduct separate
                                              auctions of each asset (each, a “Partial Bid Auction”) commencing with the lowest value asset. Any
                                         27
                                              Partial Bidder qualified to participate in the Partial Bid Auction shall be entitled to bid on any assets
                                         28

                                                                                                -6-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                         Main Document    Page 25 of 40


                                          1   in the Partial Bid Auction. The procedures below shall apply to the Partial Bid Auction, except as
                                              where otherwise indicated.
                                          2
                                              The winning bids for each asset shall be aggregated (the “Winning Partial Bidders”), and the
                                          3
                                              Winning Partial Bidders shall be permitted to participate in the Auction (as defined below) of the
                                          4   Offered Assets.

                                          5   If the Debtors receive one or more Qualified Full Bids in addition to the Stalking Horse APA, the
                                              Debtors will conduct a partial bid auction of the Offered Assets (the “Partial Bid Auction”), which
                                          6   shall be transcribed, on December 10, 2018 (the “Partial Bid Auction Date”) at 10:00 a.m.
                                              (prevailing Pacific Time) and a full bid auction of the Offered Assets (the “Full Bid Auction”),
                                          7   which shall be transcribed, on December 11, 2018 (the “Full Bid Auction Date”) at 10:00 a.m.
                                          8   (prevailing Pacific Time), at the offices of Dentons US LLP, 601 South Figueroa Street, Suite 2500,
                                              Los Angeles, California 90017, or such other location as shall be timely communicated to all
                                          9   entities entitled to attend the Auction. The Auction shall be conducted in accordance with the
                                              following procedures:
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                       a)       only the Debtors, the Stalking Horse Purchaser, Qualified Bidders who have timely
                                         11                     submitted a Qualified Bid, the U.S. Trustee, and the Consultation Parties, and their
                                                                respective advisors, and other parties who request and receive authority to attend the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                auction in advance from the Debtors may attend the Auction;
                                         13
                                                       b)       only the Stalking Horse Purchaser and the Qualified Bidders who have timely
                                         14                     submitted Qualified Bids will be entitled to make any subsequent bids at the
                                                                Auction;
                                         15
                                                       c)       each Qualified Bidder shall be required to confirm that it has not engaged in any
                                         16                     collusion with respect to the bidding or the sale;
                                         17
                                                       d)       at leastwithin one (1) business day prior toafter the relevant AuctionBid Deadline,
                                         18                     the Debtors will provide copies of the Qualified Bid or combination of Qualified
                                                                Bids which the Debtors believe in their reasonable discretion, in consultation with
                                         19                     the Consultation Parties (who shall have been furnished with copies of the Qualified
                                                                Bid(s) within twenty-four (24) hours of their receipt by the Debtors), is the highest
                                         20                     or otherwise best offer (the “Baseline Bid”) to all Qualified Bidders and the Notice
                                                                Parties;
                                         21

                                         22            e)       all Qualified Bidders who have timely submitted Qualified Bids will be entitled to
                                                                be present for all Subsequent Bids (defined herein) at the relevant Auction and the
                                         23                     actual identity of each Qualified Bidder will be disclosed on the record at the
                                                                relevant Auction; provided that all Qualified Bidders wishing to attend the relevant
                                         24                     Auction must have at least one individual representative with authority to bind such
                                                                Qualified Bidder attending the relevant Auction in person;
                                         25
                                                       f)       the Debtors, after consultation with the Consultation Parties, may employ and
                                         26
                                                                announce at the relevant Auction additional procedural rules that are reasonable
                                         27                     under the circumstances for conducting the relevant Auction, provided that such
                                                                rules are (i) not inconsistent with the Bidding Procedures, the Stalking Horse APA,
                                         28                     the Bankruptcy Code, or any order of the Court entered in connection herewith, and

                                                                                                 -7-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                         Main Document    Page 26 of 40


                                          1                     (ii) disclosed to the Stalking Horse Purchaser and each other Qualified Bidder at the
                                                                relevant Auction;
                                          2
                                                       g)       bidding at the relevant Auction will begin with the Baseline Bid and continue in
                                          3
                                                                bidding increments of at least $7,500,000 (each a “Overbid”) or such other
                                          4                     amountto be determined byin the discretion of the Debtors, in consultation with the
                                                                approval of the Stalking- Horse Bidder and in consultation with the Consultation
                                          5                     Parties, (each a “Overbid”) which shall be made and received on an open basis, and
                                                                all material terms of each Overbid shall be fully disclosed to all other Qualified
                                          6                     Bidders who submitted Qualified Bids, as well as to the Notice Parties;
                                          7            h)       Any Qualified Bidder that fails to make an Overbid in any round of bidding shall be
                                          8                     disqualified from participating in any subsequent round of bidding;

                                          9            i)       The initial Overbid, if any, shall provide for total consideration to Debtors with a
                                                                value that exceeds the value of the consideration under the Baseline Bid by an
                                         10                     incremental amount that is not less than the sum of the Bid Protections. Additional
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                consideration in excess of the amount set forth in the respective Baseline Bid must
                                         11                     include: (1) cash or (2) in the case of a Qualified Bidder that has a valid and
                                                                perfected lien (not subject to a Challenge within the meaning the Final DIP Order)
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                on any assets of Debtors’ estates, a credit bid of up to the full amount of such
                                         13                     Qualified Bidder’s allowed perfected lien, subject to § 363(k) of the Bankruptcy
                                                                Code and any other restrictions set forth herein; and
                                         14
                                                       j)       After the first round of bidding and at the conclusion of each subsequent round of
                                         15                     bidding, the Debtors, after consultation with the Consultation Parties, shall
                                                                announce the bid that they believe to be the highest or otherwise better offer (the
                                         16
                                                                “Prevailing Highest Bid”). Debtors shall describe to all Qualified Bidders the
                                         17                     material terms of any Overbid designated as the Prevailing Highest Bid as well as
                                                                the value attributable by Debtors to such Prevailing Highest Bid. A round of bidding
                                         18                     will conclude after each participating Qualified Bidder has had the opportunity to
                                                                submit an Overbid with full knowledge of the Prevailing Highest Bid. Except as
                                         19                     specifically set forth herein, for the purpose of evaluating the value of the
                                                                consideration provided by Overbids, the Debtors will give effect to the Break-Up
                                         20
                                                                Fee payable to the Stalking Horse Purchaser as well as any additional liabilities or
                                         21                     Cure Amounts (defined herein) to be assumed by the Stalking Horse Purchaser or a
                                                                Qualified Bidder, as applicable, and any additional costs which may be imposed on
                                         22                     the Debtors.
                                         23            I.       Selection of Successful Bid
                                         24   Prior to the conclusion of the relevant Auction, the Debtors, in consultation with the Consultation
                                              Parties, will review and evaluate each Qualified Bid in accordance with the procedures set forth
                                         25
                                              herein and determine which offer or offers are the highest or otherwise best from among the
                                         26   Qualified Bidders submitted at the relevant Auction (one or more such bids, collectively the
                                              “Successful Bid” and the bidder(s) making such bid, collectively, the “Successful Bidder”), and
                                         27   communicate to the Qualified Bidders the identity of the Successful Bidder and the details of the
                                         28

                                                                                                -8-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                         Main Document    Page 27 of 40


                                          1   Successful Bid. The determination of the Successful Bid by the Debtors at the conclusion of the
                                              relevant Auction shall be subject to approval by the Court.
                                          2
                                              Unless otherwise agreed to by the Debtors and the Successful Bidder, within two (2) business days
                                          3
                                              after the conclusion of the relevant Auction, the Successful Bidder shall complete and execute all
                                          4   agreements, contracts, instruments, and other documents evidencing and containing the terms and
                                              conditions upon which the Successful Bid was made. Within forty-eight (48) hours following the
                                          5   conclusion of the relevant Auction, the Debtors shall file a notice identifying the Successful
                                              Bidder(s) with the Court and shall serve such notice by fax, email, or if neither is available, by
                                          6   overnight mail to all counterparties whose contracts are to be assumed and assigned.
                                          7   The Debtors will sell the Offered Assets to the Successful Bidder pursuant to the terms of the
                                          8   Successful Bid upon the approval of such Successful Bid by the Court at the Sale Hearing and
                                              satisfaction of any other closing conditions set forth in the Successful Bidder’s Purchase
                                          9   Agreement.

                                         10            J.       Return of Deposits
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   All Good Faith Deposits shall be returned to each Qualified Bidder not selected by the Debtors as
                                              the Successful Bidder or the Back-Up Bidder no later than five (5) business days following the
         DENTONS US LLP




                                         12   conclusion of the Sale Hearing.
            (213) 623-9300




                                         13
                                                       K.       Back-Up Bidder
                                         14
                                              If an Auction is conducted, the Qualified Bidder or Qualified Bidders with the next highest or
                                         15   otherwise best Qualified Bid, as determined by the Debtors in the exercise of their business
                                              judgment, in consultation with the Consultation Parties, at the relevant Auction shall be required to
                                         16   serve as a back-up bidder (the “Back-Up Bidder”) and keep such bid open and irrevocable until the
                                              later of (i) thirty (30) days after the Sale Hearing or (ii) approval of the Qualified Bidders’ purchase
                                         17
                                              by the California Attorney General, if necessary. If the Successful Bidder fails to consummate the
                                         18   approved sale because of a breach or failure to perform on the part of such Successful Bidder, the
                                              Back-Up Bidder will be deemed to be the new Successful Bidder, and the Debtors will be
                                         19   authorized, but not required, to consummate the sale with the Back-Up Bidder without further order
                                              of the Court.
                                         20
                                                       L.       Break-Up Fee
                                         21
                                              In recognition of this expenditure of time, energy, and resources, the Debtors have agreed that if the
                                         22
                                              Stalking Horse Purchaser is not the Successful Bidder as to the Purchased Assets, the Debtors will
                                         23   pay the Stalking Horse Purchaser at closing of the sale of the Purchased Assets the Break-Up Fee
                                              and the Expense Reimbursement, which shall be comprised of (i) an amount in cash equal to
                                         24   $9,400,000.00, and (ii) any reasonably documented, reasonable costs and expenses incurred by
                                              Stalking Horse Purchaser related to its due diligence, and pursuing, negotiating, and documenting
                                         25   the Sale in an amount of up to $2,350,000; provided, however, that the total of the Expense
                                              Reimbursement and Break-Up Fee will not exceed $11,750,000. The Break-Up Fee and the
                                         26
                                              Expense Reimbursement shall be payable at closing of the sale from the sale proceeds. For the
                                         27   avoidance of doubt, neither the Break-Up Fee nor the Expense Reimbursement shall become
                                              payable until such time as (i) the 45-day due diligence period granted to the Stalking Horse
                                         28

                                                                                               -9-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51              Desc
                                                                         Main Document    Page 28 of 40


                                          1   Purchaser by § 8.19 of the Stalking Horse APA has expired or been waived by the Stalking Horse
                                              Purchaser; and (ii) the condition precedent set forth in § 8.15 of the Stalking Horse APA with
                                          2   respect to the consent of Santa Clara County has been satisfied or waived by the Stalking Horse
                                          3   Purchaser. The Break-Up Fee and the Expense Reimbursement shall be payable at closing of the
                                              sale from the sale proceeds.
                                          4
                                              If the Stalking Horse APA is terminated because the Stalking Horse Purchaser is not selected as the
                                          5   Successful Bidder or the Back-Up Bidder at relevant Auction (or the Stalking Horse Purchaser is
                                              selected as the Back-Up Bidder but the sale of the Purchased Assets is consummated and closed
                                          6
                                              with another entity), the Debtors shall pay to the Stalking Horse Purchaser the Break-Up Fee and
                                          7   Expense Reimbursement by wire transfer of immediately available funds immediately, and
                                              contemporaneous with, the closing of the sale of the Purchased Assets from the first cash proceeds
                                          8   thereof. The Break-Up Fee and Expense Reimbursement shall constitute an administrative expense
                                              claim with priority under § 507(a) of the Bankruptcy Code in favor of the Stalking Horse Purchaser.
                                          9   If the Debtors fail to timely pay such amounts due to the Stalking Horse Purchaser, the Debtors
                                              shall also pay the costs and expenses (including reasonable legal fees and expenses) incurred by the
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                              Stalking Horse Purchaser in connection with any action or proceeding taken to collect payment of
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   such amounts; provided, however, to the extent any portion of the Expense Reimbursement is being
                                              contested in good faith, the Debtors shall (a) promptly pay the undisputed portion of the expense
         DENTONS US LLP




                                         12   claimed by the Stalking Horse Purchaser, and (b) set aside the disputed portion of such expense in a
            (213) 623-9300




                                              separate interest bearing account for the sole benefit of Stalking Horse Purchaser pending the
                                         13   resolution of such dispute. If no alternative transaction closes, the Break-Up Fee and Expense
                                              Reimbursement will not be due or paid but the Stalking Horse Purchaser’s Deposit shall be returned
                                         14
                                              to it within thirty (30) days after the conclusion of the relevant Auction in which the Stalking Horse
                                         15   Purchaser is not selected as the Successful Bidder.

                                         16   III.     Sale Hearing

                                         17   The Debtors will seek entry of the Sale Order from the Court at the Sale Hearing to begin at 2:00
                                              p.m. Pacific Time on December 18,19, 2018 (or at another date and time convenient to the Court)
                                         18   to approve and authorize the sale transaction to the Successful Bidder(s) on terms and conditions
                                         19   determined in accordance with the Bidding Procedures. The Debtors may submit and present such
                                              additional evidence, as they may deem necessary, at the Sale Hearing demonstrating that the Sale is
                                         20   fair, reasonable, and in the best interest of the Debtors’ estates and all interested parties, and
                                              satisfies the standards necessary to approve a sale of the Purchased Assets.”
                                         21
                                              IV.    Sale Order
                                         22
                                              The Sale Order will provide Court approval of (i) the Sale to the Successful Bidder, free and clear
                                         23   of all liens, claims, interests, and encumbrances pursuant to § 363 of the Bankruptcy Code, with
                                         24   the proceeds of the Sale deposited in accordance with Paragraph 4 of the Final DIP Order, with all
                                              liens, claims, interests, and encumbrances to attach to the sale proceeds with the same validity and
                                         25   in the same order of priority as they attached to the Purchased Assets prior to the Sale, including,
                                              without limitation, the liens and security interests of the DIP Lender and each of the Prepetition
                                         26   Secured Creditors under the relevant agreements, applicable law and the Final DIP Order, and (ii)
                                              the assumption by the Debtors and assignment to the Successful Bidder of the Assumed Executory
                                         27   Contracts and Leases pursuant to § 365 of the Bankruptcy Code.
                                         28

                                                                                              - 10 -
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51               Desc
                                                                         Main Document    Page 29 of 40


                                          1

                                          2   VII.     Reservation
                                          3   The Debtors reserve the right, as they may determine in their discretion and in accordance with
                                          4   their business judgment to be in the best interest of their estates, in consultation with their
                                              professionals and the Consultation Parties to: (i) modify the Bidding Procedures to discontinue
                                          5   incremental bidding and then require that any and all bidders or potential purchasers to submit their
                                              sealed, highest and best offer for the Offered Assets; (ii) determine which Qualified Bid is the
                                          6   highest or otherwise best bid and which is the next highest or otherwise best bid; (iii) waive terms
                                              and conditions set forth herein with respect to all potential bidders; (iv) impose additional terms and
                                          7
                                              conditions with respect to all potential bidders; (v) extend the deadlines set forth herein; (vi)
                                          8   continue or cancel an Auction and/or Sale Hearing in open court without further notice; and (vii)
                                              implement additional procedural rules that the Debtors determine, in their reasonable business
                                          9   judgment and in consultation with their professionals and the Official Committee, will better
                                              promote the goals of the bidding process; provided that such modifications are (a) not inconsistent
                                         10   with the Bidding Procedures Order, the Bidding Procedures, the Bankruptcy Rules, the Bankruptcy
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Code, or any Order of the Bankruptcy Court entered in connection herewith; and (b) disclosed to
                                         11
                                              each Qualified Bidder participating in the Auction.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28

                                                                                              - 11 -
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER        Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51               Desc
                                                                       Main Document    Page 30 of 40


                                          1                                                 Exhibit 2
                                          2                                            (Proposed Dates)
                                          3       •   Service of Bidding Procedures Order,              October 26, 2018
                                          4           Procedure Notice, and Notice of Sale
                                                      Hearing:
                                          5
                                                  •   Service of General Assumption/Cure Notice:        November 12, 2018
                                          6
                                                  •   Assumption/Cure Objection Deadline:               November 29, 2018, at 4:00 p.m. (Pacific
                                          7                                                             Time)
                                          8          Partial Bid Deadline                              November 30, 2018, at 4:00 p.m. (Pacific
                                                                                                        Time)
                                          9
                                         10       •   Bid Deadline:                                     December 5, 2018, at 4:00 p.m. (Pacific
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                                                        Time)
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                                  •   Partial Bid Auction:                              December 10, 2018, at 10:00 a.m. (Pacific
         DENTONS US LLP




                                         12                                                             Time)
            (213) 623-9300




                                         13          Full Bid Auction:                                 December 11, 2018, at 10:00 a.m. (Pacific
                                                                                                        Time)
                                         14

                                         15          Notice of Results of Auction &                    December 12, 2018, at 10:00 a.m. (Pacific
                                                      Memorandum                                        Time)7
                                         16
                                                  •   Sale Objection Deadline:                          December 14, 2018, at 412:00 p.m.
                                         17                                                             (Pacific Time)
                                         18          Deadline to Objection To Assumption and           December 14, 2018, at 412:00 p.m.
                                                      Assignment:                                       (Pacific Time)
                                         19

                                         20       •   Sale Hearing:                                     December 18,19, 2018, at 2:00 p.m.
                                                                                                        (Pacific Time)
                                         21
                                                        PLEASE NOTE that if any of the Successful Bidders is not the Stalking Horse Purchaser,
                                         22       any counterparty to an Assumed Executory Contract may raise an objection to the assumption
                                                  and assignment of the Assumed Executory Contract solely with respect to such Successful
                                         23       Bidder’s ability to provide adequate assurance of future performance under the Assumed
                                                  Executory Contract at the Sale Hearing, or any time before the Sale Hearing.
                                         24

                                         25

                                         26

                                         27
                                         28   7
                                                  This date shall be extended if the Full Bid Auction is not completed by December 11, 2018.
                                              109262452\V-4
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51   Desc
                                                                         Main Document    Page 31 of 40


                                          1

                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28

                                                                                           -2-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER         Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51             Desc
                                                                        Main Document    Page 32 of 40


                                          1                                                   Exhibit 3
                                          2                                           (Procedures Notice)
                                          3                         UNITED STATES BANKRUPTCY COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          4
                                               In re                                           Lead Case No. 2:18-bk-20151-ER
                                          5
                                               VERITY HEALTH SYSTEM OF                         Jointly Administered With:
                                          6    CALIFORNIA, INC., et al.,
                                                                                               Case No. 2:18-bk-20162-ER
                                          7            Debtors and Debtors In Possession.
                                                                                               Case No. 2:18-bk-20163-ER
                                          8
                                                Affects All Debtors                           Case No. 2:18-bk-20164-ER
                                          9
                                               Affects Verity Health System of California,    Case No. 2:18-bk-20165-ER
                                         10      Inc.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                             Affects O’Connor Hospital                        Case No. 2:18-bk-20167-ER
                                         11  Affects Saint Louise Regional Hospital
                                               Affects St. Francis Medical Center             Case No. 2:18-bk-20168-ER
         DENTONS US LLP




                                         12  Affects St. Vincent Medical Center
            (213) 623-9300




                                               Affects Seton Medical Center                   Case No. 2:18-bk-20169-ER
                                         13  Affects O’Connor Hospital Foundation
                                               Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20171-ER
                                         14      Foundation
                                               Affects St. Francis Medical Center of          Case No. 2:18-bk-20172-ER
                                         15      Lynwood Foundation
                                               Affects St. Vincent Foundation                 Case No. 2:18-bk-20173-ER
                                         16  Affects St. Vincent Dialysis Center, Inc.
                                               Affects Seton Medical Center Foundation        Case No. 2:18-bk-20175-ER
                                         17  Affects Verity Business Services
                                               Affects Verity Medical Foundation              Case No. 2:18-bk-20176-ER
                                         18  Affects Verity Holdings, LLC
                                               Affects De Paul Ventures, LLC                  Case No. 2:18-bk-20178-ER
                                         19  Affects De Paul Ventures - San Jose
                                                 Dialysis, LLC                                 Case No. 2:18-bk-20179-ER
                                         20
                                                Debtors and Debtors In Possession.             Case No. 2:18-bk-20180-ER
                                         21
                                                                                               Case No. 2:18-bk-20181-ER
                                         22

                                         23

                                         24

                                         25                                NOTICE OF SALE PROCEDURES,
                                                                         AUCTION DATE, AND SALE HEARING
                                         26
                                                       PLEASE TAKE NOTICE that on October 1, 2018, the above-captioned debtors and
                                         27
                                               debtors in possession (the “Debtors”) filed the Debtors’ Notice of Motion and Motion for the Entry
                                         28    of (I) an Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse Bidder and
                                               for Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding Procedures and
                                               109262452\V-4
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                   Desc
                                                                         Main Document    Page 33 of 40


                                          1   Stalking Horse Bid Protections, (3) Approving Form of Notice to be Provided to Interested Parties,
                                              (4) Scheduling a Hearing to Consider Approval of the Sale to the Highest Bidder, (5) Approving
                                          2   Procedures Related to the Assumption of Certain Executory Contracts and Unexpired Leases; and
                                          3   (II) an Order (A) Authorizing the Sale of Property Free and Clear of All Claims, Liens and
                                              Encumbrances (the “Motion”).78 The Debtors seek, among other things, to sell all assets of
                                          4   O’Connor Hospital and Saint Louise Regional Hospital (excluding cash, A/R and causes of action)
                                              (the “Purchased Assets”) to the successful bidder(s) (the “Successful Bidder”), at an auction free
                                          5   and clear of all liens, claims, encumbrances and other interests pursuant to §§ 363 and 365 of the
                                              Bankruptcy Code.
                                          6

                                          7           PLEASE TAKE FURTHER NOTICE that, on [DATE], the Bankruptcy Court entered an
                                              order (the “Bidding Procedures Order”) approving the Motion and the bidding procedures (the
                                          8   “Bidding Procedures”), which set the key dates and times related to the Sale of the Offered Assets.
                                              All interested bidders should carefully read the Bidding Procedures Order and the Bidding
                                          9   Procedures. To the extent that there are any inconsistencies between the Bidding Procedures Order
                                              (including the Bidding Procedures) and the summary description of its terms and conditions
                                         10   contained in this Notice, the terms of the Bidding Procedures Order shall control.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                                      PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
                                              Procedures, a partial bid auction (the “Partial Bid Auction”) to sell the Offered Assets will be
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              conducted on December 10, 2018 at 10:00 a.m. (prevailing Pacific Time) at the offices of
                                         13   Dentons US LLP, 601 South Figueroa Street, Suite 2500, Los Angeles, California 90017, or at such
                                              other location as shall be identified in a notice filed with the Bankruptcy Court at least 24 hours
                                         14   before the Partial Bid Auction. Within forty-eight (48) hours of the conclusion of the Partial Bid
                                              Auction, the Debtors shall file a notice with the Bankruptcy Court identifying the Successful
                                         15
                                              Bidder.
                                         16
                                                      PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
                                         17   Procedures, a fill bid auction (the “Full Bid Auction”) to sell the Offered Assets will be conducted
                                              on December 11, 2018 at 10:00 a.m. (prevailing Pacific Time) at the offices of Dentons US LLP,
                                         18   601 South Figueroa Street, Suite 2500, Los Angeles, California 90017, or at such other location as
                                              shall be identified in a notice filed with the Bankruptcy Court at least 24 hours before the Full Bid
                                         19
                                              Auction. Within forty-eight (48) hours of the conclusion of the Full Bid Auction, the Debtors shall
                                         20   file a notice with the Bankruptcy Court identifying the Successful Bidder.

                                         21           PLEASE TAKE FURTHER NOTICE that a hearing will be held to approve the sale of
                                              the Offered Assets to the Successful Bidder (the “Sale Hearing”) before the Honorable Ernest
                                         22   Robles, United States Bankruptcy Judge, United States Bankruptcy Court for the Central District of
                                              California, 255 E. Temple St., Los Angeles, California 90012 , Courtroom 1568, on December 18,
                                         23   201819, 2018, at 2:00 p.m. (prevailing Pacific Time), or at such time thereafter as counsel may be
                                         24   heard or at such other time as the Bankruptcy Court may determine. The Sale Hearing may be
                                              adjourned from time to time without further notice to creditors or parties in interest other than by
                                         25   announcement of the adjournment in open court on the date scheduled for the Sale Hearing.
                                              Objections to the Sale shall be filed with the Bankruptcy Court and served so as to be received no
                                         26   later than 412:00 p.m. (prevailing Pacific Time) on December 14, 2018 by: (i) counsel to the
                                              Debtors: Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn:
                                         27
                                         28   78
                                                   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                                                                 -2-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51             Desc
                                                                         Main Document    Page 34 of 40


                                          1   Samuel R. Maizel (samuel.maizel@dentons.com)); (ii) the Debtors’ Investment Banker: Cain
                                              Brothers, a division of KeyBanc Capital Markets, 601 California Street, Suite 1505, San Francisco,
                                          2   CA 94108 (Attn: James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to the Stalking
                                          3   Horse Purchaser: McDermott Will & Emery LLP, 2049 Century Park East, Suite 3800, Los
                                              Angeles, CA 90067 (Attn: James F. Owens (JFowens@mwe.com)); (iv) the Office of the United
                                          4   States Trustee (the “U.S. Trustee”): 915 Wilshire Blvd., Suite 1850, Los Angeles, California 90017
                                              (Attn: Hatty Yip (Hatty.Yip@usdoj.gov)); and (v) counsel to the Official Committee, : Milbank,
                                          5   Tweed, Hadley & McCloy LLP, 2029 Century Park East, 33rd Floor Los Angeles, CA 90067 (Attn:
                                              Gregory A. Bray (gbray@milbank.com) (collectively, the “Notice Parties”).
                                          6
                                                      PLEASE TAKE FURTHER NOTICE that this Notice of the Auction and Sale Hearing is
                                          7
                                              subject to the full terms and conditions of the Motion, Bidding Procedures Order and Bidding
                                          8   Procedures, which Bidding Procedures Order shall control in the event of any conflict, and the
                                              Debtors encourage parties in interest to review such documents in their entirety. Any party that has
                                          9   not received a copy of the Motion or the Bidding Procedures Order that wishes to obtain a copy of
                                              the Motion, the Bidding Procedures Order (including all exhibits thereto), the Bidding Procedures,
                                         10   and the Stalking Horse APA, may make such a request in writing to Dentons US LLP, Attn:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Samuel R. Maizel, 601South Figueroa Street, Suite 2500, Los Angeles, CA 90017 or by emailing
                                         11
                                              samuel.maizel@dentons.com or by calling (213) 892-2910.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13
                                              Dated: October ___, 2018                          DENTONS US LLP
                                         14          Los Angeles, California                    Samuel R. Maizel
                                                                                                Tania M. Moyron
                                         15                                                     601 S. Figueroa Street
                                                                                                Suite 2500
                                         16                                                     Los Angeles, California 90017
                                                                                                Tel: 213.623.9300
                                         17                                                     Fax: 213.623.9924
                                                                                                Email: samuel.maizel@dentons.com
                                         18

                                         19                                                     Proposed Attorneys for Debtors
                                                                                                and Debtors-in-Possession
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28

                                                                                             -3-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER         Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51             Desc
                                                                        Main Document    Page 35 of 40


                                          1                                                   Exhibit 4
                                          2                                              (Cure Notice)
                                          3                         UNITED STATES BANKRUPTCY COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          4
                                               In re                                           Lead Case No. 2:18-bk-20151-ER
                                          5
                                               VERITY HEALTH SYSTEM OF                         Jointly Administered With:
                                          6    CALIFORNIA, INC., et al.,
                                                                                               Case No. 2:18-bk-20162-ER
                                          7            Debtors and Debtors In Possession.
                                                                                               Case No. 2:18-bk-20163-ER
                                          8
                                                Affects All Debtors                           Case No. 2:18-bk-20164-ER
                                          9
                                               Affects Verity Health System of California,    Case No. 2:18-bk-20165-ER
                                         10      Inc.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                             Affects O’Connor Hospital                        Case No. 2:18-bk-20167-ER
                                         11  Affects Saint Louise Regional Hospital
                                               Affects St. Francis Medical Center             Case No. 2:18-bk-20168-ER
         DENTONS US LLP




                                         12  Affects St. Vincent Medical Center
            (213) 623-9300




                                               Affects Seton Medical Center                   Case No. 2:18-bk-20169-ER
                                         13  Affects O’Connor Hospital Foundation
                                               Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20171-ER
                                         14      Foundation
                                               Affects St. Francis Medical Center of          Case No. 2:18-bk-20172-ER
                                         15      Lynwood Foundation
                                               Affects St. Vincent Foundation                 Case No. 2:18-bk-20173-ER
                                         16  Affects St. Vincent Dialysis Center, Inc.
                                               Affects Seton Medical Center Foundation        Case No. 2:18-bk-20175-ER
                                         17  Affects Verity Business Services
                                               Affects Verity Medical Foundation              Case No. 2:18-bk-20176-ER
                                         18  Affects Verity Holdings, LLC
                                               Affects De Paul Ventures, LLC                  Case No. 2:18-bk-20178-ER
                                         19  Affects De Paul Ventures - San Jose
                                                 Dialysis, LLC                                 Case No. 2:18-bk-20179-ER
                                         20
                                                Debtors and Debtors In Possession.             Case No. 2:18-bk-20180-ER
                                         21
                                                                                               Case No. 2:18-bk-20181-ER
                                         22

                                         23

                                         24

                                         25                    NOTICE TO COUNTERPARTIES TO EXECUTORY CONTRACTS
                                                                      AND UNEXPIRED LEASES OF THE DEBTORS
                                         26                            THAT MAY BE ASSUMED AND ASSIGNED
                                         27
                                                       PLEASE TAKE NOTICE that on October 1, 2018, the above-captioned debtors and
                                         28    debtors in possession (the “Debtors”) filed the Debtors’ Notice of Motion and Motion for the Entry
                                               of (I) an Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse Bidder and
                                               109262452\V-4
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                   Desc
                                                                         Main Document    Page 36 of 40


                                          1   for Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding Procedures and
                                              Stalking Horse Bid Protections, (3) Approving Form of Notice to be Provided to Interested Parties,
                                          2   (4) Scheduling a Hearing to Consider Approval of the Sale to the Highest Bidder, (5) Approving
                                          3   Procedures Related to the Assumption of Certain Executory Contracts and Unexpired Leases; and
                                              (II) an Order (A) Authorizing the Sale of Property Free and Clear of All Claims, Liens and
                                          4   Encumbrances (the “Motion”).89

                                          5          PLEASE TAKE FURTHER NOTICE that, on [DATE], the Court entered an Order (the
                                              “Bidding Procedures Order”) approving, among other things, the Bidding Procedures requested in
                                          6   the Motion, which Bidding Procedures Order governs (i) the bidding process for the sale of certain
                                          7   assets (the “Purchased Assets”) of the Debtors and (ii) procedures for the assumption and
                                              assignment of certain of the Debtors’ executory contracts and unexpired leases.
                                          8
                                                      PLEASE TAKE FURTHER NOTICE that the Motion also seeks Court approval of the
                                          9   sale (the “Sale”) of the Offered Assets to the Successful Bidder(s), free and clear of all liens,
                                              claims, interests and encumbrances pursuant to § 363 of the Bankruptcy Code, including the
                                         10   assumption by the Debtors and assignment to the buyer(s) of certain executory contracts and
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              unexpired leases pursuant to § 365 of the Bankruptcy Code (the “Assumed Executory Contracts”),
                                         11
                                              with such liens, claims, interests and encumbrances to attach to the proceeds of the Sale with the
                                              same priority, validity and enforceability as they had prior to such Sale. Within forty eight (48)
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              hours following the conclusion of the Auction, the Debtors shall file a notice identifying the
                                         13   Successful Bidder(s) with the Bankruptcy Court and serve such notice by fax, email or overnight
                                              mail to all counterparties whose contracts are to be assumed and assigned. Any counterparty to an
                                         14   Assumed Executory Contract that wishes to receive such notice by email or fax, must provide their
                                              email address or fax number to Dentons US LLP, Attn: Samuel R. Maizel by emailing
                                         15
                                              samuel.maizel@dentons.com or calling (213) 892-2910 before the Auction.
                                         16
                                                     PLEASE TAKE FURTHER NOTICE that an evidentiary hearing (the “Sale Hearing”) to
                                         17   approve the Sale and authorize the assumption and assignment of the Assumed Executory
                                              Contracts will be held on December 18,19, 2018 at 2:00 p.m. (prevailing Pacific Time), before
                                         18   the United States Bankruptcy Court for the Central District of California, 255 E. Temple St., Los
                                              Angeles, California 90012 , Courtroom 1568. The Sale Hearing may be adjourned from time to
                                         19
                                              time without further notice to creditors or parties in interest other than by announcement of the
                                         20   adjournment in open court on the date scheduled for the Sale Hearing.

                                         21           PLEASE TAKE FURTHER NOTICE that, consistent with the Bidding Procedures
                                              Order, the Debtors may seek to assume an executory contract or unexpired lease to which you may
                                         22   be a party. The Assumed Executory Contract(s) are described on Exhibit A attached to this Notice.
                                              The amount shown on Exhibit A hereto as the “Cure Amount” is the amount, if any, which the
                                         23   Debtors assert is owed to cure any defaults existing under the Assumed Executory Contract.
                                         24
                                                      PLEASE TAKE FURTHER NOTICE that if you disagree with the Cure Amount shown
                                         25   for the Assumed Executory Contract(s) on Exhibit A to which you are a party, you must file in
                                              writing with the United States Bankruptcy Court for the Central District of California, 255 E.
                                         26   Temple St., Los Angeles, California 90012, an objection on or before November 29, 2018 at 4:00
                                              p.m. (prevailing Pacific Time). Any objection must set forth the specific default or defaults
                                         27
                                         28   89
                                                   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                                                                 -2-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                Desc
                                                                         Main Document    Page 37 of 40


                                          1   alleged and set forth any cure amount as alleged by you. If a contract or lease is assumed and
                                              assigned pursuant to a Court order approving same, then unless you properly file and serve an
                                          2   objection to the Cure Amount contained in this Notice, you will receive at the time of the closing of
                                          3   the sale (or as soon as reasonably practicable thereafter), the Cure Amount set forth herein, if any.
                                              Any counterparty to an Assumed Executory Contract that fails to timely file and serve an objection
                                          4   to the Cure Amounts shall be forever barred from asserting that a Cure Amount is owed in an
                                              amount in excess of the amount, if any, set forth in the attached Exhibit A.
                                          5
                                                     PLEASE TAKE FURTHER NOTICE that if you have any other objection to the
                                          6   Debtors’ assumption and assignment of the Assumed Executory Contract (including an objection
                                              based on adequate assurance of future performance by the Stalking Horse Purchaser910 under the
                                          7
                                              Assumed Executory Contract) to which you may be a party, you also must file that objection in
                                          8   writing no later than 412:00 p.m. (prevailing Pacific Time) on December 14, 2018 provided,
                                              however, that if any Successful Bidder is not the Stalking Horse Purchaser, any counterparty to an
                                          9   Assumed Executory Contract may raise an objection to the assumption and assignment of the
                                              Assumed Executory Contract solely with respect to such Successful Bidder’s ability to provide
                                         10   adequate assurance of future performance under the Assumed Executory Contract at the Sale
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   Hearing, or any time before the Sale Hearing.

                                                      PLEASE TAKE FURTHER NOTICE that any objection you may file must be served so
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              as to be received by the following parties by the applicable objection deadline date and time (i)
                                         13   counsel to the Debtors: Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA
                                              90017 (Attn: Samuel R. Maizel (samuel.maizel@dentons.com)); (ii) the Debtors’ Investment
                                         14   Banker: Cain Brothers, a division of KeyBanc Capital Markets, 601 California Street, Suite 1505,
                                              San Francisco, CA 94108 (Attn: James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to
                                         15
                                              the Stalking Horse Purchaser: McDermott Will & Emery LLP, 2049 Century Park East, Suite 3800,
                                         16   Los Angeles, CA 90067 (Attn: James F. Owens (JFowens@mwe.com)); (iv) the Office of the
                                              United States Trustee (the “U.S. Trustee”): 915 Wilshire Blvd., Suite 1850, Los Angeles,
                                         17   California 90017 (Attn: Hatty Yip (Hatty.Yip@usdoj.gov)); and (v) counsel to the Official
                                              Committee, : Milbank, Tweed, Hadley & McCloy LLP, 2029 Century Park East, 33rd Floor Los
                                         18   Angeles, CA 90067 (Attn: Gregory A. Bray (gbray@milbank.com) (collectively, the “Notice
                                         19   Parties”).

                                         20           PLEASE TAKE FURTHER NOTICE that the Successful Bidder shall be responsible for
                                              satisfying any requirements regarding adequate assurance of future performance that may be
                                         21   imposed under §§ 365(b) and (f) of the Bankruptcy Code, 11 U.S.C. § 101, et seq., in connection
                                              with the proposed assignment of any Assumed Executory Contract. The Court shall make its
                                         22   determinations concerning adequate assurance of future performance under the Assumed
                                              Executory Contracts pursuant to 11 U.S.C. §§ 365(b) and (f) at the Sale Hearing.
                                         23

                                         24          PLEASE TAKE FURTHER NOTICE that, in the event that the Debtors and the
                                              counterparty cannot resolve the Cure Amount, the Debtors shall segregate from the proceeds of sale
                                         25   any disputed Cure Amounts (“Disputed Cure Amounts”) pending the resolution of any such
                                              disputes by the Court or mutual agreement of the parties. Assumption Objections may be resolved
                                         26   by the Court at the Sale Hearing, or at a separate hearing either before or after the Sale Hearing.
                                         27
                                              910
                                                    The Stalking Horse Purchaser is the County of Santa Clara, a political subdivision of the State of
                                         28         California.
                                                                                                -3-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER          Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51                  Desc
                                                                         Main Document    Page 38 of 40


                                          1           PLEASE TAKE FURTHER NOTICE that, except to the extent otherwise provided in the
                                              Purchase Agreement with the Successful Bidder(s), pursuant to § 365(k) of the Bankruptcy Code,
                                          2   the Debtors and their estates shall be relieved of all liability accruing or arising after the effective
                                          3   date of assumption and assignment of the Assumed Executory Contracts.

                                          4          PLEASE TAKE FURTHER NOTICE that nothing contained herein shall obligate the
                                              Debtors to assume any Assumed Executory Contracts or to pay any Cure Amount.1011
                                          5
                                                   PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY FILE AND
                                          6   SERVE AN OBJECTION AS STATED ABOVE, THE COURT MAY GRANT THE RELIEF
                                              REQUESTED IN THE MOTION WITH NO FURTHER NOTICE.
                                          7

                                          8        ANY COUNTERPARTY TO ANY ASSUMED EXECUTORY CONTRACT WHO
                                              DOES NOT FILE A TIMELY OBJECTION TO THE CURE AMOUNT FOR SUCH ASSUMED
                                          9   EXECUTORY CONTRACT IS DEEMED TO HAVE CONSENTED TO SUCH CURE
                                              AMOUNT.
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Dated: October ___, 2018                               DENTONS US LLP
                                         11          Los Angeles, California                         Samuel R. Maizel
                                                                                                     Tania M. Moyron
         DENTONS US LLP




                                         12                                                          601 S. Figueroa Street
            (213) 623-9300




                                                                                                     Suite 2500
                                         13                                                          Los Angeles, California 90017
                                                                                                     Tel: 213.623.9300
                                         14                                                          Fax: 213.623.9924
                                                                                                     Email: samuel.maizel@dentons.com
                                         15

                                         16                                                          Proposed Attorneys for Debtors
                                                                                                     and Debtors-in-Possession
                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25
                                              1011
                                         26          “Assumed Executory Contracts” are those Contracts and Leases that the Debtors believe may be
                                                     assumed and assigned as part of the orderly transfer of the Offered Assets; however, the Successful
                                         27          Bidder may choose to exclude certain of the Debtors’ Contracts or Leases from the list of Assumed
                                                     Executory Contracts as part of their Qualifying Bid, causing such Contracts and Leases not to be
                                         28          assumed by the Debtors.
                                                                                                  -4-
                                              109444257109262452\V-19
                                         Case 2:18-bk-20151-ER   Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51   Desc
                                                                  Main Document    Page 39 of 40


                                          1                                       Exhibit A
                                          2                             (Assumed Executory Contracts)
                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28

                                              109262452\V-4
Case 2:18-bk-20151-ER      Doc 707 Filed 10/29/18 Entered 10/29/18 16:41:51       Desc
                            Main Document    Page 40 of 40




   Document comparison by Workshare Professional on Monday, October 29, 2018
   3:16:48 PM
   Input:
   Document 1 ID       interwovenSite://USDMS/US_Active/109444257/1
                       #109444257v1<US_Active> - Order Approving Bid
   Description         Procedures and Sale - Santa Clara APA - 10.22 (For
                       Redline)
   Document 2 ID       interwovenSite://USDMS/US_Active/109262452/9
                       #109262452v9<US_Active> - Order Approving Bid
   Description
                       Procedures and Sale - Santa Clara APA - 10.29 for Filing
   Rendering set       Underline Strikethrough

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                                 67
   Deletions                                  73
   Moved from                                  0
   Moved to                                    0
   Style change                                0
   Format changed                              0
   Total changes                             140
